DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2019, June 29, 2020, August 17, 2020, June 8, and September 22, 2021 were filed on and after the mailing date of the Application on March 18, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 18, 2019.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed May 10, 2022, with respect to Claims 12-13 and 15- 20 rejection under 35 U.S.C. §103 as being unpatentable over Yomo et al. (U.S. Patent Application Publication 2018/0088221A1) hereinafter “Yomo” in view of Sumi et al. (U.S. Patent Application Publication 2016/0157828A1) hereinafter “Sumi” and claim 14 rejection under 35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa (International WIPO Application Publication WO2020158009A1) hereinafter “Udagawa” have been fully considered and are persuasive in view of the amendments.  The rejections under 35 U.S.C. §103 of claims 12-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as previously presented the art of the record discloses some of the claimed features of “A distributed aperture radar system”, particularly characterized by: 
“first and second small aperture radar devices that are physically distributed from one another and connected to a radar control processing unit, 
the first small aperture radar device comprising a first plurality of transmit and receive antennas coupled to a first signal processor component that is configured to generate at least a first mono-static virtual array aperture and a first bi-static virtual array aperture in response to a first radar signal transmitted, respectively, from the first small aperture radar device or the second small aperture radar device; 
the second small aperture radar device comprising a second plurality of transmit and receive antennas coupled to a second signal processor component that is configured to generate at least a second mono-static virtual array aperture and a second bi-static virtual array aperture in response to a second radar signal transmitted, respectively, from the second small aperture radar device or the first small aperture radar device; 
and the radar control processing unit configured: 
to coherently combine virtual array apertures from the first and second distributed radar devices to construct an extended bi-static MIMO virtual array aperture that is larger than the first or second bi-static MIMO virtual array apertures, and 
to construct a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static MIMO virtual array aperture to fill in holes in the extended bi-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the extended bi-static MIMO virtual array aperture, 
where radar control processing unit is configured to generate the second bi-static virtual array aperture after selecting the first small aperture device to operate as a master unit and selecting the second small aperture radar device to operate as a slave unit by: 
processing target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, 
computing an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps, and 
applying the estimated frequency offset and estimated phase offset to generate the second bi-static virtual array aperture at the second small aperture radar device that is coherent in frequency and phase with the mono-static virtual array aperture generated by the first small aperture radar device selected to operate as the master unit”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose 
“radar control processing unit is configured to generate the second bi-static virtual array aperture after selecting the first small aperture device to operate as a master unit and selecting the second small aperture radar device to operate as a slave unit by: 
processing target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, 
computing an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps, and 
applying the estimated frequency offset and estimated phase offset to generate the second bi-static virtual array aperture at the second small aperture radar device that is coherent in frequency and phase with the mono-static virtual array aperture generated by the first small aperture radar device selected to operate as the master unit”.

In that the dependent claims 2-9 and 11 depend ultimately from allowable, independent claim 1, these dependent claims 2-9 and 11 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 12 as amended, the art of the record discloses some of the claimed features of “A radar system”, particularly characterized by: 
“a plurality of transmit and receive antennas coupled to a signal processor component that is configured to generate a mono-static virtual array aperture in response to radar signals transmitted, respectively, from the plurality of transmit antennas; and 
a radar control processing unit coupled to the plurality of distributed radar devices and configured: 
to construct a mono-static MIMO virtual array aperture from radar signals transmitted orthogonally from the plurality of transmit antennas and received at each receive antenna, and 
to construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture for all possible integer-multiples of non-negative difference spacing values between pairs of antennas to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “performing forward difference co-array processing on the mono-static MIMO virtual array aperture for all possible integer-multiples of non-negative difference spacing values between pairs of antennas to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture”.

In that the dependent claims 13-18 depend ultimately from allowable, independent claim 12, these dependent claims 13-18 are allowable for, at least, the reasons for which independent claim 12 is allowable.

Regarding independent claim 19 as amended, the art of the record discloses some of the claimed features of “A method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit”, particularly characterized by: 
“transmitting orthogonal radar signals from each transit antenna in the plurality of transmit antenna; 
constructing, at the radar control processing unit, a mono-static MIMO virtual array aperture from the orthogonal radar signals received at each receive antenna in the plurality of receive antennas, and 
constructing, at the radar control processing unit, a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture for all possible integer-multiples of non-negative difference spacing values between pairs of antennas to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “performing forward difference co-array processing on the mono-static MIMO virtual array aperture for all possible integer-multiples of non-negative difference spacing values between pairs of antennas to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture”.

In that the dependent claim 20 depends ultimately from allowable, independent claim 19, these dependent claim 20 is allowable for, at least, the reasons for which independent claim 19 is allowable.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Kalogerias, S. Sun and A. Petropulu, "Sparse sensing in colocated MIMO radar: A matrix completion approach," IEEE International Symposium on Signal Processing and Information Technology, 2013, pp. 000496-000502, doi: 10.1109/ISSPIT.2013.6781930.
Cohen et al. (U.S. Patent Application Publication 2017/0315221A1) teaches a target recovery in multiple input multiple output (MIMO) radar system;
Arbabian et al. (U.S. Patent Application Publication 2021/0011121A1) teaches methods and apparatus to realize scalable antenna arrays with large aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648